[logo.jpg]
 
 
DIRECTOR COMPENSATION POLICY
OF THE BOARD OF DIRECTORS OF MICROMET, INC.
 
 
This Director Compensation Policy (the “Policy”) was adopted by the Board of
Directors (the “Board”) of Micromet, Inc. (the “Company”) on June 17, 2009, and
supersedes the Policy previously adopted by the Board.
 
1.
SCOPE

 
Non-employee members of the Board of the Company shall be eligible to receive
cash compensation and equity awards as set forth in this Policy.  Such
compensation and awards shall be paid or be made, as applicable, automatically
and without further action of the Board, unless such non-employee director
declines to receive such compensation or awards by notice to the Company.  This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board.
 
2.
CASH COMPENSATION

 
2.1
Annual Retainer

 
Each non-employee director shall be eligible to receive an annual retainer of
$20,000 for service on the Board.  The Chairman of the Board shall be eligible
to receive an additional annual retainer of $100,000 for service on the
Board.  The annual retainer shall be paid in quarterly installments within
thirty (30) days after the end of each calendar quarter.
 
2.2
Meeting Stipends

 
Each non-employee director shall receive a stipend of $1,500 for each Board
meeting attended in person and $1,000 for each committee meeting attended in
person.  In addition, each non-employee director shall receive such stipends
with respect to telephonic Board meetings and committee meetings if such
telephonic meetings last approximately two hours or longer.  The meeting
stipends will be paid on a quarterly basis within thirty (30) days after the end
of each calendar quarter.
 
2.3
Expense Reimbursements

 
The Company shall reimburse non-employee directors for reasonable expenses
incurred to attend meetings of the Board or its committees.  Any travel expenses
shall be reimbursed in accordance with the Company’s standard travel
policy.  The travel expenses will be reimbursed within thirty (30) days after
receipt by the Company of an invoice together with originals or copies of
receipts showing the payment of such expenses.
 
2.4
Limitations for Members of Audit Committee

 
Members of the Audit Committee may not directly or indirectly receive any
compensation from the Company other than their directors’ compensation in
accordance with this Policy.
 
3.
Equity Compensation

 
3.1
Initial Awards

 
On the effective date of his or her election or appointment to the Board, each
non-employee director, other than the Chairman of the Board, automatically shall
be granted a non-qualified stock option to purchase 35,000 shares of Company
common stock.  On the effective date of his or her election or appointment as
Chairman of the Board, the Chairman of the Board automatically shall be granted
a non-qualified stock option to purchase 70,000 shares of the Company’s common
stock.  Each of the options described in this Section 3.1 is referred to herein
as an “Initial Award.”
 
 
Director Compensation Policy
1

 
 
 

--------------------------------------------------------------------------------

[logo.jpg]
 
 
3.2
Committee Chair Awards

 
On the date of each annual meeting of the Company’s stockholders, (i) the
Chairman of the Audit Committee automatically shall be granted a non-qualified
stock option to purchase 7,500 shares of Company common stock, (ii) the Chairman
of the Compensation Committee automatically shall be granted a non-qualified
stock option to purchase 5,000 shares of Company common stock, and (iii) the
Chairman of the Nominating & Corporate Governance Committee automatically shall
be granted a non-qualified stock option to purchase 2,500 shares of common
stock.  The option grants described in this Section 3.2 are referred to herein
as “Committee Chair Awards.”
 
3.3
Annual Awards

 
On the date of each annual meeting of the Company’s stockholders, each
non-employee director, other than the Chairman of the Board, automatically shall
be granted a non-qualified stock option to purchase 15,000 shares of Company
common stock, and the Chairman of the Board automatically shall be granted a
non-qualified stock option to purchase 30,000 shares of the Company’s common
stock. The option grants described in this Section 3.3 are referred to herein as
“Annual Awards.”
 
3.4
Terms of Stock Option Awards

 
3.4.1  General Terms
 
The stock options described in this Policy shall be granted under and shall be
subject to the terms and provisions of the Company’s Amended and Restated 2003
Equity Incentive Award Plan (the “2003 Plan”), as amended from time to time, and
shall be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the same forms approved by the
Board, setting forth the vesting schedule applicable to such awards and such
other terms as may be required by the 2003 Plan.
 
3.4.2  Exercise Price
 
The exercise price of each option granted to a non-employee director shall be
the closing price of a share of common stock of the Company on the date of grant
(or if the stock market was closed on the date of grant, on the last trading day
preceding the date of grant).
 
3.4.3  Vesting of Initial Awards
 
Options granted as Initial Awards to non-employee directors shall become vested
in equal installments at the end of each calendar month over a period of three
years from the date of grant, such that each stock option shall be 100% vested
on the third anniversary of its date of grant, subject to a director’s
continuing service on the Board through such dates.  No portion of an option
which is unexercisable at the time of a non-employee director’s termination of
membership on the Board shall thereafter become exercisable.
 
3.4.4  Vesting of Committee Chair Awards and Annual Awards
 
Options granted as Committee Chair Awards and as Annual Awards shall become
vested in equal installments at the end of each calendar month over a period of
one year from the date of grant, such that each stock option shall be 100%
vested on the first anniversary of the date of grant, subject to a director’s
continuing service on the Board through such date.  No portion of an option
which is unexercisable at the time of a non-employee director’s termination of
membership on the Board shall thereafter become exercisable.
 
 
Director Compensation Policy
2

 
 
 

--------------------------------------------------------------------------------

 